       Case: 3:12-cr-00018-wmc Document #: 52 Filed: 07/23/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                             Plaintiff,
                                                                              ORDER
                                                                           12-cr-18-wmc-l
             v.

JOSHUA SCHAAF,
                             Defendant.


       A continued hearing on the probation office's petition for judicial review of Joshua

Schaaf's supervised release was held on July 23, 2020, before U.S. District William Conley.

The proceedings were held virtually, and the following individuals participated: Assistant

U.S. Attorney David Reinhard appeared for the government; Mr. Schaaf appeared with

defense counsel Erika Bierma; Supervising U.S. Probation Officer Kristin E. Kiel was also

present.

                                           FACTS

       From the record, I make the following findings of fact. On July 18, 2012, defendant

was sentenced to a custodial sentence of 78 months to be followed by three years of

supervised release following his conviction for felon in possession of firearms in violation

of 18 U.S.C. § 922(g)(l), a Class C felony. Defendant's term of supervised release began

on July 2, 2018, and had been rocky to say the least.

       Defendant violated Standard Condition No. 2 requiring that he report to the

probation officer as directed, by failing to report to the probation office on July 31, August

22 and 29, September 4 and 5, 2019, as directed.           He also violated the mandatory

condition that he not commit another federal, state, or local crime, having been charged in
       Case: 3:12-cr-00018-wmc Document #: 52 Filed: 07/23/20 Page 2 of 3


Iowa   County,   Wisconsin,   Circuit Court Case      No.   l 9CM347 with violating

confidential/child abuse report and bail jumping.       This case is scheduled for a

plea/sentencing hearing on September 9, 2020. Defendant has been charged in Iowa

County Circuit Court Case No. l 9CM342 with false emergency call. This case is also

scheduled for a plea/sentencing on September 9, 2020. Finally, defendant was further

charged in Iowa County Circuit Court Case No. l 9CF173 with stalking, a case similarly

scheduled for a plea/sentencing hearing on September 9, 2020.

       Defendant next violated the mandat01y conditions that he not illegally possess a

controlled substance and Special Condition No. 4 that he abstain from the use of alcohol

and illegal drugs when he submitted urine specimens that tested positive for

methamphetamine on August 8 and 23, 2019. Defendant further failed to report for drug

testing on August 13 and 26, October 13, December 7 and 16, 2018, and on January 16,

March 26, August 7, 22, and 29, September 4 and 5, 2019.

       Since his last court appearance, Mr. Schaaf has also been named as a defendant in

Civil Case No. 20CV22 in Lafayette County Circuit Court, for which a judgement for

$16,157.77 has been filed.

       On the other hand, since the last court appearance, defendant has secured

employment at Rock Road Companies as a journeyman laborer earning a significant wage.

The defendant notes that this is the most money he has earned, and he is very motivated

to continue this employment. Mr. Schaaf has also moved in with his girlfriend and her

two minor sons in Argyle, Wisconsin, and is worldng on unsupervised placement with his

one-year old son, named Atlas. Finally, the defendant reports regular sessions with a

Human Services counselor seems to be helping him as well.


                                           2
      Case: 3:12-cr-00018-wmc Document #: 52 Filed: 07/23/20 Page 3 of 3



       Given COVID-19, he has not been drug tested as frequently. Before Tuesday of

this week, his last urinalysis test was taken by Iowa County Human Services regarding the

placement of his son and was negative for controlled substances. Unfortunately, a urine

test conducted on Tuesday by the Probation Office came back presumptively positive for

methamphetamine and that office is awaiting laboratory results.


                                    CONCLUSIONS

      After reviewing the written submissions of the probation office and considering the

comments today by counsel, the probation officer and defendant, I find that revocation is

not appropriate at this time as he has secured employment and continues to cooperate with

family court regarding the placement of his minor son.         However, defendant's full

compliance with the terms and conditions of supervision is mandat01y, as is complete

honesty and transparency with his probation officer. Further violations will be reported to

the court and the parties, and may result in an expedited hearing. Barring that, however,

the defendant will be ordered be returned to court in approximately 90 days to assess his

adjustment and for a status update on his pending charges.


                                         ORDER

      IT IS ORDERED that defendant's term of supervised release is continued. He

should be returned to court to revisit the pending petition in approximately 90 days.

      Entered this 23 rd day of July 2020.




                                             3
